Name: Commission Regulation (EEC) No 3967/88 of 19 December 1988 concerning the stopping of fishing for herring by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 88 Official Journal of the European Communities No L 351 /7 COMMISSION REGULATION (EEC) No 3967/88 of 19 December 1988 concerning the stopping of fishing for herring by vessels flying . the flag of Denmark 1988 ; whereas it is therefore necessary to abide by that date, * THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community* Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3806/87 (3) and Council Regulation (EEC) No 930/88 (4), allocating, for 1988 , catch quotas between Member States for vessels fishing in Swedish waters, provide for herring quotas for 1988 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of herring in the waters of ICES division III d (Swedish waters) by vessels flying the flag of Denmark or registered in Denmark have reached the quota allocated for 1988 ; whereas Denmark has prohibited fishing for this stock as from 2 December HAS ADOPTED THIS REGULATION : Article 1 Catches of herring in the waters of ICES division III d (Swedish waters) by vessels flying the flag of Denmark or registered in Denmark are deemed to have exhausted the quota allocated to Denmark for 1988 . Fishing for herring in the waters of ICES division III d (Swedish waters) by vessels flying the flag of Denmark or registered in Denmark is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 2 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29. 7 . 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988 , p. 2. (3) OJ No L 357, 19 . 12. 1987, p. 3 . (4) OJ No L 92, 9 . 4. 1988, p. 1 .